SUMMARY ORDER
After our decision in John Wiley & Sons, Inc. v. Kirtsaeng, 605 Fed.Appx. 48, 49 (2d Cir. 2015), affirming the district court’s denial of attorney’s fees to prevailing defendant Supap Kirtsaeng, Kirtsaeng petitioned the Supreme Court for a writ of certiorari. The Supreme Court granted the writ of certiorari, vacated the decision of this Court, and remanded the case. See Kirtsaeng v. John Wiley & Sons, Inc., 579 U.S.-, 136 S.Ct. 1979, 195 L.Ed.2d 368 (2016).
'We now VACATE the judgment of the district court and REMAND for further proceedings consistent with the opinion of the Supreme Court.